                Case 1:19-cv-00882 Document 1 Filed 03/28/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 DEMOCRACY FORWARD FOUNDATION
 1333 H St. NW
 Washington, DC 20005,

                  Plaintiff,

        v.                                                  Case No. 19-cv-882

UNITED STATES DEPARTMENT OF
       HEALTH AND HUMAN SERVICES
200 Independence Ave. SW
Washington, DC 20201,

                  Defendant.


                                           COMPLAINT

       1.        Plaintiff Democracy Forward Foundation brings this action against Defendant the

United States Department of Health and Human Services (“HHS”) to compel compliance with

the Freedom of Information Act, 5 U.S.C. § 552 (the “FOIA”). Defendant has failed to

sufficiently respond to Plaintiff’s FOIA request for records that relate to the agency’s rulemaking

concerning Protecting Statutory Conscience Rights in Health Care; Delegations of Authority, 83

Fed. Reg. 3,880 (Jan. 26, 2018) (Notice of Proposed Rulemaking). Plaintiff therefore respectfully

requests that the Court compel Defendant to comply with the FOIA.

                                  JURISDICTION AND VENUE

       2.        This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       3.        Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e)(1).
             Case 1:19-cv-00882 Document 1 Filed 03/28/19 Page 2 of 5



                                              PARTIES

       4.      Plaintiff Democracy Forward Foundation is a not-for-profit organization

incorporated under the laws of the District of Columbia, and based in Washington, D.C. Plaintiff

works to promote transparency and accountability in government, in part by educating the public

on government actions and policies.

       5.      Defendant HHS is a federal agency within the meaning of the FOIA, see 5 U.S.C.

§ 552(f)(1), that is headquartered in Washington, D.C. HHS has possession, custody, and control

of records to which Plaintiff seeks access.

                                  FACTUAL ALLEGATIONS

       6.      On December 20, 2018, Plaintiff sent a FOIA request to HHS concerning HHS’s

rulemaking on Protecting Statutory Conscience Rights in Health Care; Delegations of Authority,

83 Fed. Reg. 3,880 (Jan. 26, 2018). Plaintiff requested the following categories of records from

HHS:

               1.       All documentation substantiating HHS’s statement that “Since the
               designation of OCR as the agency with authority to enforce Federal health care
               conscience laws in 2008, [HHS’s Office for Civil Rights (‘OCR’)] has received a
               total of forty-four complaints, the large majority of which (thirty-four) were filed
               since the November 2016 election.” 83 Fed. Reg. at 3,886.

               2.     Any correspondence or communications between HHS OCR and any of
               the complainants who filed the “thirty-four” complaints “since the November
               2016 election,” id., that pre-dated the complainants’ filing of the respective
               complaints.

               3.     All records reviewed or considered by HHS in drafting Protecting
               Statutory Conscience Rights in Health Care; Delegations of Authority, 83 Fed.
               Reg. 3,880 (Jan. 26, 2018) (Notice of Proposed Rulemaking).

Ex. A at 1. Plaintiff specified that “the date range for this search is from January 20, 2017

to the date the search is conducted.” Id.




                                                 2
              Case 1:19-cv-00882 Document 1 Filed 03/28/19 Page 3 of 5



        7.       Plaintiff sought a waiver of search and duplicating fees under 5 U.S.C.

§ 552(a)(4)(A)(iii), which requires a fee waiver if the disclosure is “in the public interest because

it is likely to contribute significantly to public understanding of the operations or activities of the

government and is not primarily in the commercial interest of the requester.” See Ex. A at 2-3.

        8.       By letter dated January 22, 2019, HHS acknowledged having received Plaintiff’s

FOIA request on December 20, 2018, and having assigned it request number 2019-00415-FOIA-

OS. By follow-up email on January 23, 2019, HHS confirmed that it had sufficient information

to assess Plaintiff’s request for a fee waiver but would not be addressing Plaintiff’s request at

that time.

                                       CLAIM FOR RELIEF

                        Count One (Violation of the FOIA, 5 U.S.C. § 552)

        9.       Plaintiff repeats and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        10.      As of the date of this Complaint, Defendant has failed to produce all records

requested by Plaintiff in its December 20, 2018 FOIA request or to demonstrate that such records

are lawfully exempt from production. See 5 U.S.C. § 552(a)(6)(C). Nor has Defendant notified

Plaintiff of the scope of any responsive records it intends to produce or withhold and the reasons

for any withholdings, or informed Plaintiff that it may appeal any adequately specific, adverse

determination.

        11.      By failing to respond to Plaintiff’s request within the statutorily prescribed time

limit, Defendant has violated its duties under the FOIA, including but not limited to its duties to

conduct a reasonable search for responsive records, and to produce all responsive, reasonably

segregable, non-exempt information.




                                                   3
             Case 1:19-cv-00882 Document 1 Filed 03/28/19 Page 4 of 5



       12.     Plaintiff is being irreparably harmed by Defendant’s violation of the FOIA, and

Plaintiff will continue to be irreparably harmed unless Defendant is compelled to comply with

the FOIA.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court:

       1.      order Defendant to conduct searches for any and all records responsive to

Plaintiff’s FOIA request and demonstrate that it employed search methods reasonably likely to

lead to the discovery of records responsive to Plaintiff’s FOIA request;

       2.      order Defendant to produce, by a date certain, any and all non-exempt records

responsive to Plaintiff’s FOIA request and a Vaughn index of any responsive records withheld

under a claim of exemption;

       3.      enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to Plaintiff’s FOIA request;

       4.      order Defendant to grant Plaintiff’s request for a fee waiver;

       5.      grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

       6.      grant any other relief this Court deems appropriate.

Dated: March 28, 2019                                Respectfully submitted,

                                                     /s/ Adam Grogg
                                                     Adam Grogg (D.C. Bar No. 1552438)
                                                     Javier M. Guzman (D.C. Bar No. 462679)
                                                     Democracy Forward Foundation
                                                     1333 H St. NW
                                                     Washington, DC 20005
                                                     (202) 448-9090
                                                     agrogg@democracyforward.org
                                                     jguzman@democracyforward.org




                                                 4
Case 1:19-cv-00882 Document 1 Filed 03/28/19 Page 5 of 5



                               Counsel for Plaintiff




                           5
